         Case 5:20-cv-00519-SLP Document 17 Filed 09/24/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

SHIRON DAVIS,                              )
                                           )
       Petitioner,                         )
                                           )
v.                                         )       Case No. CIV-20-519-SLP
                                           )
STATE OF OKLAHOMA,                         )
                                           )
       Respondent.                         )

                                         ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Gary M. Purcell entered August 26, 2020 [Doc. No. 14]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. The Petitioner filed two “Supplements”1 that the Court declines to

construe as objections to the Report and Recommendation because, while the Supplements

were entered on the docket on August 27, 2020, they are postmarked August 24, 2020—

two days before Judge Purcell’s Report and Recommendation. Moreover, these filings do

not change the outcome of Judge Purcell’s determination.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No.

14] is ADOPTED in its entirety and the Petition for a Writ of Habeas Corpus Under 28

U.S.C. § 2254 [Doc. No. 13] is DISMISSED WITHOUT PREJUDICE.




1
  Specifically, Petitioner filed a document entitled “Supplemental Info for Habeas Corpus &
Request from Plaintiff to United States Reviewing Courts” [Doc. No. 15] and a document entitled
“Supplemental Facts for Habeas Corpus Relief § 2254” [Doc. No. 16].
         Case 5:20-cv-00519-SLP Document 17 Filed 09/24/20 Page 2 of 2




       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases in the United States District Courts, the Court must issue or deny a

certificate of appealability (“COA”) when it enters a final order adverse to a petitioner. A

COA may issue only upon “a substantial showing of the denial of a constitutional right.”

See 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by demonstrating that

jurists of reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Upon

consideration, the Court finds the requisite standard is not met in this case. Therefore, a

COA is denied. This denial shall be included in the judgment.

       IT IS SO ORDERED this 24th day of September, 2020.
